After verdict and judgment in favor of the plaintiff in the case of Elsie J. Symington v. Walker D. Hines, DirectorGeneral of Railroads, and the Pennsylvania Railroad Company,
which was brought to this Court on appeal at the preceding term and has just been decided, an application was made to the court below (under Code, Article 75, § 135), for an injunction requiring the railroad company to remove the siding on account of the construction and use of *Page 450 
which the judgment appealed from in that case was rendered, and prohibiting the company from using the siding in the meantime for any purpose. The application was heard after the entry of the appeal from the judgment and the filing of an appeal bond. The present appeal is from an order refusing the injunction. This action was stated to be without prejudice to the plaintiff's right to renew the application after the decision by this Court of the questions presented on the other appeal, if the conditions then existing should be such as to justify a resort to that remedy. In thus ruling the lower court acted with proper regard for the rights of the respective parties. There were no conditions sufficiently urgent to warrant the issuance of the injunction pending the appeal upon which the question of title involved was to be determined.
Order affirmed, with costs. *Page 451